Title: To James Madison from Virginia House of Delegates, 22 February 1817
From: Virginia House of Delegates
To: Madison, James


SirRichmond, Virginia, February 22, 1817.At the moment when you are about to lay down the power with which the voluntary suffrages of an enlightened country have invested you. and to retire to that peaceful calm, which your devotion to the public service has hitherto denied to you, the General Assembly of Virginia cannot forbear to tender you, in behalf of the good people of your native state, a brief expression of their esteem, their confidence, and their cordial wishes for your future happiness.
	The present prosperous condition of the American Republic, sheds a greater lustre on your administration, from the difficulties and embarrassments which encountered you at the outset, and which pertinaciously attended you through the greater part of the same eventful period. When you entered on the duties of your high office, you found the two great rival powers of Europe in their unprincipled efforts at mutual annoyance trampling on our dearest interests, and violating our most indisputable rights. The policy which we adopted in preference to war, for which we were so ill prepared, and by which we must so greatly suffer, though it inflicted some punishment on our adversaries, did, also of necessity, inflict the severest sufferings on ourselves: And when, at length the utmost point of forbearance was reached, and your countrymen indignantly appealed to arms, they encountered, without an ally or auxiliary, the nation, of all others, to whose power they were most vulnerable.
	The glorious events of that conflict are fresh in the minds, and deep in the hearts of all—Whatever may be the difference of opinion on the policy of war—however humanity and patriotism may deplore some of its disasters, every candid mind must admit that it affords abundant cause of national joy and exultation. It has taught us many valuable lessons in the science of government, by observation and experience, the only sure tests of political theory. It has proved to a doubting world, that this confederation of republics, cemented only by the ties of love and common interest, can stand the rude shock of war—of war, too, made against the consent of a numerous, a zealous, and a compact minority. It has called forth a fervor of patriotism, which is at once the surest proof of the benificence of our government, and the best guard of its safety. The achievements of your gallant countrymen, by land and on the ocean, will make your administration a proud era in the annals of these states. They have given us our proper rank and character among the nations of earth: and has covered the American name with a glory of such solidity, that the passing current of time will but serve to increase its brightness.
	  The storm has passed away, and we are left with a serener sky and a purer atmosphere, to grow, to improve, to cherish those arts, which can give comfort or embellishment to human life—and to enjoy, under the favor of heaven, the noble fruits of that government, which your wisdom contributed to form, your eloquence recommended to the confidence of your countrymen, and which your integrity and talents have so often, and so signally aided in carrying into successful operation.
	In a few days, you, sir, like ourselves, will have surrendered up the power which has been entrusted to you, and return to the station of a private citizen. In that station, your example will still teach a most salutary lesson to your country; and as your exaltation to the chair of state, has shewn that genius, and talents, and virtue, are not the less appreciated for the veil which modesty has thrown around them, so it will be found that when divested of the splendor and power of office, you will continue to enjoy that richest reward of every generous mind, the affections and applause of a just and grateful people. Partaking of these sentiments in common with those we represent, in the honest language of truth, we tender you our thanks for your long and faithful services, our admiration of your talents, our confidence in your integrity and devotion to the national welfare, and our ardent wish, that still illuminating the public mind with the lights of your wisdom and experience, you may in health and happiness live many years an ornament and benefactor of your country.
	Resolved by the General Assembly of Virginia, That the Governor of this Commonwealth be requested to transmit, on behalf of the said General Assembly, a copy of the preceding address to James Madison, the President of the United States.
	The said address and resolution being twice read; a motion was made by Mr. Martin, to amend the address, by striking therefrom the word “compact,” occurring before the word “minority,” at the end of the third sentence in the third paragraph; and inserting, in lieu thereof, the word “respectable:”
	And the question being put thereupon, was determined in the negative.
	The question was then put, upon agreeing to the said address and resolution, and determined in the affirmative—Ayes 90—Noes 19.
	On motion of Mr. Blackburn; seven of the members present concurring;Ordered, That the Ayes and Noes upon the said question be inserted in the Journal.The names of the gentlemen who voted in the affirmative are Messrs. Stanard (the Speaker,) Yancey of Albemarle, Maury, Penn of Amherst, Campbell, Cook of Botetourt, Hill of Brunswick, Yancey of Buckingham, Anthony, Battaile, Demoville, Armistead of Charles City, Wyatt, Taylor of Chesterfield, Thweatt, Turner, Smith of Cabell, Barrette, Hardaway, King, Armistead of Elizabeth City, Latane, Garnett, Thompson of Fairfax, Hunter, Payne, Cary of Fluvanna, Williams, Sexton, Cook of Franklin, Jones of Gloucester, Seawell, Currin, Cooley, Land, Johnson of Giles, Smith of Giles, Clarke of Halifax, Spragins, Starke of Hanover, Davis, McWhorter, Hay, Chamberlayne, Hairston, Allen of Henry, Brown, Morgan, Wilson of Kanawba, Buster, Hill of King William, Braxton, Fleming, Daniel, Banks, Allen of Madison, Billups, Ransome, Alexander, Tarry, Charlton, Borland, Bradford, Graves, Pollard, Wilson of Northampton, Pineham, Shelton, Martin, Irwin, Mallory, Staples, Tucker, Clarke of Powhatan, McRae, Foster, Belfield, Bowyer, Fullen, Steenbergen, Johnson of Southampton, Mercer of Spottsylvania, James Thompson, Rees B. Thompson, McCoy, Pescud, Stokely, Scott, Robertson of Richmond, Robertson of Petersburg—90.And the names of the Gentlemen who voted in the negative are Messrs. Wise, Anderson, Blackburn, Jordan, Pate, Wilson of Botetourt, Doddridge, Buckner, Marshall, Hyde, McCarty, Gray, Thomas of Monroe, Wilson of Monongalia, Christian, Hinkle, Booker, Booth, Mitchell—19.Ordered, That Mr. Tucker communicate the said address and resolution to the Senate, and request their concurrence.
